Exhibit 99.2 Platinum Underwriters Holdings, Ltd. Financial Supplement March 31, 2014 (UNAUDITED) This report is for informational purposes only. It should be read in conjunction with documents filed with the Securities and Exchange Commission by Platinum Underwriters Holdings, Ltd., including the Company's Annual Report on Form 10-K. Waterloo House 100 Pitts Bay Road Pembroke, HM 08 Bermuda Kenneth A. Kurtzman – Investor Relations Tel: (203) 252-5833 Email: kkurtzman@platinumre.com Website: www.platinumre.com Platinum Underwriters Holdings, Ltd. Basis of Presentation and Non-GAAP Financial Measures: All financial information contained herein is unaudited except for the information for the fiscal year ended December 31, 2013.Amounts may not reconcile exactly due to rounding differences. In presenting the Company's results, management has included financial measures that are not calculated under standards or rules that comprise accounting principles generally accepted in the United States (GAAP).Such measures, including operating income or loss (page 11), book value per common share and fully converted book value per common share (page 13) and underwriting income or loss and related underwriting ratios (pages 14-17), are referred to as non-GAAP measures.These non-GAAP measures may be defined or calculated differently by other companies.Management believes these measures allow for a more complete understanding of the underlying business.These measures should not be viewed as a substitute for those determined in accordance with GAAP.Reconciliations of such measures to the most comparable GAAP figures are included within this financial supplement in accordance with Regulation G. Safe Harbor Statement Regarding Forward-Looking Statements: This financial supplement contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements are based on our current plans or expectations that are inherently subject to significant business, economic and competitive uncertainties and contingencies.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward-looking statements made by, or on behalf of, us.In particular, statements using words such as “may”, “should”, “estimate”, “expect”, “anticipate”, “intend”, “believe”, “predict”, “potential”, or words of similar import generally involve forward-looking statements.The inclusion of forward-looking statements in this financial supplement should not be considered as a representation by us or any other person that our current plans or expectations will be achieved.Numerous factors could cause our actual results to differ materially from those in forward-looking statements, including, but not limited to, the occurrence of severe catastrophic events; the effectiveness of our loss limitation methods and pricing models; the adequacy of our ceding companies’ ability to assess the risks they underwrite; the adequacy of our estimated liability for unpaid losses and loss adjustment expenses; the effects of emerging claim and coverage issues on our business; our ability to maintain our A.M. Best and S&P financial strength ratings; our ability to raise capital on acceptable terms if necessary; our exposure to credit loss from counterparties in the normal course of business; the availability and cost of collateral arrangements in order to provide reinsurance; the effect on our business of the cyclicality of the property and casualty reinsurance business; the effect on our business of the highly competitive nature of the property and casualty reinsurance industry, including the effect of new entrants to the industry; losses that we could face from terrorism, political unrest and war; our dependence on the business provided to us by reinsurance brokers and our exposure to credit risk associated with our brokers during the premium and loss settlement process; the availability of retrocessional reinsurance on acceptable terms; foreign currency exchange rate fluctuations; our ability to maintain and enhance effective operating procedures and internal controls over financial reporting; our need to make many estimates and judgments in the preparation of our financial statements; the limitations placed on our financial and operational flexibility by the representations, warranties and covenants in our debt and credit facilities; our ability to retain key executives and attract and retain additional qualified personnel in the future; the effect of technology breaches or failures on our business; the performance of our investment portfolio; the effects of changes in market interest rates on our investment portfolio; the concentration of our investment portfolio in any particular industry, asset class or geographic region; the effects that the imposition of U.S. corporate income tax would have on Platinum Underwriters Holdings, Ltd. and its non-U.S. subsidiaries; the risk that U.S. persons who hold our shares will be subject to adverse U.S. federal income tax consequences under certain circumstances; the risk that U.S. persons who dispose of our shares may be subject to U.S. federal income taxation at the rates applicable to dividends on all or a portion of their gains, if any; the risk that holders of 10% or more of our shares may be subject to U.S. income taxation under the “controlled foreign corporation” rules; the effect of changes in U.S. federal income tax law on an investment in our shares; the possibility that we may become subject to taxes in Bermuda; the effect of income, premium or other taxes on Platinum Underwriters Holdings, Ltd. or its subsidiaries by other jurisdictions; the effect on our business of potential changes in the regulatory system under which we operate; the impact of regulatory regimes and changes to accounting rules on our financial results, irrespective of business operations; the uncertain impact on our business of the Dodd–Frank Wall Street Reform and Consumer Protection Act of 2010; the non-compliance with laws, regulations and taxation on transactions with international counter-parties; the dependence of the cash flows of Platinum Underwriters Holdings, Ltd., a holding company, on dividends, interest and other permissible payments from its subsidiaries to meet its obligations; the risk that our shareholders may have greater difficulty in protecting their interests than would shareholders of a U.S. corporation; and limitations on the ownership, transfer and voting rights of our common shares.As a consequence, our future financial condition and results may differ from those expressed in any forward-looking statements made by or on behalf of us. The foregoing factors should not be construed as exhaustive. Additionally, forward-looking statements speak only as of the date they are made, and we undertake no obligation to revise or update forward-looking statements to reflect new information or circumstances after the date hereof or to reflect the occurrence of future events.For a detailed discussion of our risk factors, refer to Item 1A, "Risk Factors," in our Annual Report on Form 10-K for the year ended December 31, 2013. - 1 - Platinum Underwriters Holdings, Ltd. Table of Contents Page: Financial Highlights: Financial Highlights 3 Consolidated Financial Statements: Condensed Consolidated Balance Sheets - by Quarter 4 Condensed Consolidated Statements of Operations and Comprehensive Income 5 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) - by Quarter 6 Computation of Basic and Diluted Earnings Per Common Share 7 Computation of Basic and Diluted Earnings Per Common Share - by Quarter 8 Condensed Consolidated Statements of Cash Flows 9 Condensed Consolidated Statements of Cash Flows - by Quarter 10 Other Company Information: Computation of Net Operating Income and Net Operating Income Per Diluted Common Share 11 Key Ratios, Share Data, Ratings 12 Book Value and Fully Converted Book Value Per Common Share - by Quarter 13 Operating Segment Information: Operating Segment Reporting - Three Month Summary 14 Property and Marine Segment - by Quarter 15 Casualty Segment - by Quarter 16 Finite Risk Segment - by Quarter 17 Net Premiums Written - Supplemental Information 18 Premiums by Line of Business - Three Month Summary 19 Investments: Investments 20 Fixed Maturity Available-for-Sale Securities Detail 21 Corporate Bonds Detail 22 Municipal Bonds Detail 23 Net Realized Gains (Losses) on Investments and Net Impairment Losses on Investments 24 Loss Reserves and Losses and Loss Adjustment Expenses: Analysis of Losses and Loss Adjustment Expenses 25 Summary of Favorable (Unfavorable) Development of Losses and Related Premiums and Commissions 26 Exposures: Estimated Exposure to Peak Zone Property Catastrophe Losses 27 - 2 - Platinum Underwriters Holdings, Ltd. Financial Highlights March 31, 2014 and 2013 ($ and amounts in thousands, except per share data) Three Months Ended March 31, Highlights Net premiums written $ $ Net premiums earned Underwriting income (1) Net investment income Net operating income (2) Net realized gains (losses) on investments ) Net impairment losses on investments ) ) Net income $ $ Total assets $ $ Investments and cash and cash equivalents Total shareholders' equity Unpaid losses and loss adjustment expenses $ $ Per share data Common shares outstanding - end of period Weighted average common shares outstanding - basic Adjusted weighted average common shares outstanding - diluted Basic earnings per common share $ $ Diluted earnings per common share Operating income per common share - diluted (2) Dividends per common share Book value per common share (3) Fully converted book value per common share (3) $ $ See reconciliation of underwriting income on pages 14-17. See computation of net operating income and net operating income per diluted common share on page 11. See computation of book value per common share and fully converted book value per common share on page 13. - 3 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Balance Sheets – by Quarter ($ in thousands, except per share data) March 31, December 31, September 30, June 30, March 31, Assets Investments: Fixed maturity securities $ Short-term investments Cash and cash equivalents Accrued investment income Reinsurance premiums receivable Reinsurance balances (prepaid and recoverable) Funds held by ceding companies Deferred acquisition costs Reinsurance deposit assets Other assets Total assets $ Liabilities Unpaid losses and loss adjustment expenses $ Unearned premiums Debt obligations Commissions payable Other liabilities Total liabilities $ Shareholders' Equity Common shares $ Additional paid-in capital - - Accumulated other comprehensive income Retained earnings Total shareholders' equity $ Total liabilities and shareholders' equity $ Book value per common share (1) $ Fully converted book value per common share (1) $ (1) Book value per common share and fully converted book value per common share are non-GAAP financial measures as defined by Regulation G. See computation of book value per common share and fully converted book value per common share on page 13. - 4 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income ($ and amounts in thousands, except per share data) Three Months Ended March 31, Revenue Net premiums earned $ $ Net investment income Net realized gains (losses) on investments ) Net impairment losses on investments ) ) Other income Total revenue Expenses Net losses and loss adjustment expenses Net acquisition expenses Operating expenses Net foreign currency exchange losses (gains) ) ) Interest expense Total expenses Income before income taxes Income tax expense Net income $ $ Earnings Per Common Share Weighted average common shares outstanding Basic earnings per common share $ $ Adjusted weighted average common shares outstanding Diluted earnings per common share $ $ Comprehensive income Net income $ $ Other comprehensive income (loss) ) Comprehensive income $ $ - 5 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) – by Quarter ($ and amounts in thousands, except per share data) Three Months Ended March 31, December 31, September 30, June 30, March 31, Revenue Net premiums earned $ Net investment income Net realized gains (losses) on investments ) ) ) Net impairment losses on investments ) Other income (expense) ) Total revenue Expenses Net losses and loss adjustment expenses Net acquisition expenses Operating expenses Net foreign currency exchange losses (gains) Interest expense Total expenses Income before income taxes Income tax expense Net income $ Earnings Per Common Share Weighted average common shares outstanding Basic earnings per common share $ Adjusted weighted average common shares outstanding Diluted earnings per common share $ Comprehensive income (loss) Net income $ Other comprehensive income (loss) Comprehensive income (loss) $ ) $ - 6 - Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings Per Common Share ($ and amounts in thousands, except per share data) Three Months Ended March 31, Earnings Basic and Diluted Net income attributable to common shareholders $ $ Portion allocated to participating common shareholders (1) - ) Net income allocated to common shareholders $ $ Common Shares Basic Weighted average common shares outstanding Diluted Weighted average common shares outstanding Effect of dilutive securities: Common share options 51 Restricted share units Adjusted weighted average common shares outstanding Earnings Per Common Share Basic earnings per common share $ $ Diluted earnings per common share $ $ (1) Represents earnings attributable to holders of unvested restricted shares issued under the Company's share incentive plan that are considered to be participating securities. All outstanding restricted shares vested in July 2013. - 7 - Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings Per Common Share – by Quarter ($ and amounts in thousands, except per share data) Three Months Ended March 31, December 31, September 30, June 30, March 31, Earnings Basic and Diluted Net income attributable to common shareholders $ Portion allocated to participating common shareholders (1) - - ) ) ) Net income allocated to common shareholders $ Common Shares Basic Weighted average common shares outstanding Diluted Weighted average common shares outstanding Effect of dilutive securities: Common share options 51 71 Restricted share units Adjusted weighted average common shares outstanding Earnings Per Common Share Basic earnings per common share $ Diluted earnings per common share $ (1) Represents earnings attributable to holders of unvested restricted shares issued under the Company's share incentive plan that are considered to be participating securities. All outstanding restricted shares vested in July 2013. - 8 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Cash Flows ($ in thousands) Three Months Ended March 31, Net cash provided by (used in) operating activities $ $ ) Net cash provided by (used in) investing activities Net cash provided by (used in) financing activities ) ) Effect of foreign currency exchange rate changes ) Net increase (decrease) in cash and cash equivalents $ ) $ - 9 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Cash Flows – by Quarter ($ in thousands) Three Months Ended March 31, December 31, September 30, June 30, March 31, Net cash provided by (used in) operating activities $ $ ) $ $ ) $ ) Net cash provided by (used in) investing activities ) ) Net cash provided by (used in) financing activities ) Effect of foreign currency exchange rate changes ) ) ) Net increase (decrease) in cash and cash equivalents $ ) $ ) $ ) $ ) $ - 10 - Platinum Underwriters Holdings, Ltd. Computation of Net Operating Income and Net Operating Income Per Diluted Common Share ($ and amounts in thousands, except per share data) Three Months Ended March 31, Net income attributable to common shareholders $ $ Portion allocated to participating common shareholders (1) - ) Net income allocated to common shareholders $ $ Adjustments for: Net realized (gains) losses on investments, net of tax $ $ ) Net impairment losses on investments, net of tax 88 Net foreign currency exchange losses (gains), net of tax ) ) Net operating income (2) $ $ Per diluted common share: Net income $ $ Adjustments for: Net realized (gains) losses on investments ) Net impairment losses on investments - Net foreign currency exchange losses (gains) ) ) Net operating income per diluted common share (3) $ $ Adjusted weighted average common shares outstanding - diluted (1) Represents earnings attributable to holders of unvested restricted shares issued under the Company's share incentive plan that are considered to be participating securities. All outstanding restricted shares vested in July 2013. (2) Net operating income is a non-GAAP measure as defined by Regulation G and represents net income after taxes excluding net realized gains and losses on investments, net impairment losses on investments and net foreign currency exchange gains and losses. (3) Net operating income per diluted common share is also a non-GAAP measure and is calculated by dividing net operating income by diluted weighted average shares outstanding for the period. - 11 - Platinum Underwriters Holdings, Ltd. Key Ratios, Share Data, Ratings As of and for the Three Months Ended March 31, December 31, September 30, June 30, March 31, Key Ratios Combined ratio (%) 53.0% 63.5% 65.5% 74.4% 45.4% Investable assets to shareholders' equity ratio 2.0:1 2.0:1 2.1:1 2.1:1 2.0:1 Debt to total capital (%) 12.4% 12.5% 12.8% 12.5% 11.6% Net premiums written (annualized) to shareholders' equity Share Data Book value per common share (1) $ Common shares outstanding (000's) Market Price Per Common Share High $ Low Close $ Industry Ratings Financial Strength Ratings: A.M. Best Company, Inc. A A A A A Standard & Poor's Ratings Services A- A- A- A- A- Counterparty Credit Ratings (senior unsecured): A.M. Best Company, Inc. bbb bbb bbb bbb bbb Standard & Poor's Ratings Services BBB BBB BBB BBB BBB Supplemental Data Total employees See computation of book value per common share on page 13. - 12 - Platinum Underwriters Holdings, Ltd. Book Value and Fully Converted Book Value Per Common Share – by Quarter ($ and amounts in thousands, except per share data) March 31, December 31, September 30, June 30, March 31, Market price per share at period end $ Shareholders' equity $ Add: Proceeds from exercise of share options Shareholders' equity - diluted $ Basic common shares outstanding Add: Common share options (1) Add: Restricted share units Diluted common shares outstanding Book value per common share (2) Book value per common share $ Fully converted book value per common share $ (1) Options with a price below the market price per share at period end. (2) Book value per common share and fully converted book value per common share are non-GAAP financial measures as defined by Regulation G. - 13 - Platinum Underwriters Holdings, Ltd. Operating Segment Reporting – Three Month Summary ($ in thousands) Three Months Ended March 31, 2014 Three Months Ended March 31, 2013 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Net premiums written $ Net premiums earned Net losses and loss adjustment expenses ) ) Net acquisition expenses Other underwriting expenses Segment underwriting income (loss)* $ $ $ ) $ $ $ ) Net investment income Net realized gains (losses) on investments ) Net impairment losses on investments ) ) Other income Corporate expenses not allocated to segments ) ) Net foreign currency exchange (losses) gains Interest expense ) ) Income before income taxes $ $ Underwriting ratios:* Net loss and loss adjustment expense % %) % %) % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios:* Net loss and loss adjustment expense % %) % %) % Net acquisition expense % Other underwriting expense % Combined % * Segment underwriting income or loss and underwriting ratios are non-GAAP financial measures as defined by Regulation G. The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 14 - Platinum Underwriters Holdings, Ltd. Property and Marine Segment – by Quarter ($ in thousands) Three Months Ended March 31, December 31, September 30, June 30, March 31, Net premiums written $ Net premiums earned Net losses and loss adjustment expenses ) ) Net acquisition expenses Other underwriting expenses Segment underwriting income* $ Underwriting ratios:* Net loss and loss adjustment expense % %) % % %) Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios:* Net loss and loss adjustment expense % %) % % %) Net acquisition expense % Other underwriting expense % Combined % * Segment underwriting income or loss and underwriting ratios are non-GAAP financial measures as defined by Regulation G. The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 15 - Platinum Underwriters Holdings, Ltd. Casualty Segment – by Quarter ($ in thousands) Three Months Ended March 31, December 31, September 30, June 30, March 31, Net premiums written $ Net premiums earned Net losses and loss adjustment expenses Net acquisition expenses Other underwriting expenses Segment underwriting income* $ Underwriting ratios:* Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios:* Net loss and loss adjustment expense % Net acquisition expense % Other underwriting expense % Combined % * Segment underwriting income or loss and underwriting ratios are non-GAAP financial measures as defined by Regulation G. The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 16 - Platinum Underwriters Holdings, Ltd. Finite Risk Segment – by Quarter ($ in thousands) Three Months Ended March 31, December 31, September 30, June 30, March 31, Net premiums written $ Net premiums earned Net losses and loss adjustment expenses ) Net acquisition expenses Other underwriting expenses Segment underwriting income (loss)* $ ) $ $ ) $ ) $ ) Underwriting ratios:* Net loss and loss adjustment expense % %) Net acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios:* Net loss and loss adjustment expense % %) Net acquisition expense % Other underwriting expense % Combined % * Segment underwriting income or loss and underwriting ratios are non-GAAP financial measures as defined by Regulation G. The underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 17 - Platinum Underwriters Holdings, Ltd. Net Premiums Written – Supplemental Information ($ in thousands) Three Months Ended March 31, Property and Marine Excess-of-Loss $ $ Proportional Subtotal Property and Marine Casualty Excess-of-Loss Proportional Subtotal Casualty Finite Risk Excess-of-Loss (7 ) - Proportional Subtotal Finite Risk Combined Segments Excess-of-Loss Proportional Total $ $ Three Months Ended March 31, Property and Marine United States $ $ International Subtotal Property and Marine Casualty United States International Subtotal Casualty Finite Risk United States International - - Subtotal Finite Risk Combined Segments United States International Total $ $ - 18 - Platinum Underwriters Holdings, Ltd. Premiums by Line of Business – Three Month Summary ($ in thousands) Three Months Ended March 31, 2014 Three Months Ended March 31, 2013 Gross Premiums Written Net Premiums Written Net Premiums Earned Gross Premiums Written Net Premiums Written Net Premiums Earned Property and Marine North American Property Proportional $ North American Property Catastrophe North American Property Risk Other Property, including Crop Marine / Aviation Proportional Marine / Aviation Excess International Property Proportional International Property Catastrophe International Property Risk Subtotal Casualty 1st Dollar GL 1st Dollar Other Casualty Excess Accident & Health Clash International Casualty International Motor Financial Lines Subtotal Finite Risk Finite Property (7
